Exhibit 10.23


AMENDMENT No.1 TO
STRATEGIC ALLIANCE FRAMEWORK AGREEMENT
BETWEEN
10XU, IDE BUSINESS SCHOOL AND ROKK3R INC


The Strategic Alliance Framework Agreement signed on October 10, 2017 (the
"Agreement") is modified through this legal instrument in accordance with the
following voluntary clauses and declarations (the "Amendment No.1")


CONSIDERING


1. That the terms defined in the Agreement shall maintain the meaning attributed
to them therein unless otherwise indicated in this document.


FIRST CLAUSE. - PARTICIPATING ENTITIES:
The following parties participate in the execution of this Amendment No.1:


1. 10XU, Inc., A for-profit corporation, existing and operating under the laws
of the State of Florida, United States of America, domiciled at 2121 NW 2nd
Avenue, Suite 203, Miami, Florida (33127), represented by Juan Montoya in his
capacity as Legal Representative and Lorenzo de Leo in his capacity as President
(Chief Executive Officer) ("10XU").


2. IDE Business School, Escuela de Negocios de la Universidad de los
Hemisferios, a non-profit institution of higher education, created in accordance
with Ecuadorian law, domiciled at Nicolás López 518 and Marco Aguirre, Quito,
Ecuador, represented by Diego Alejandro Jaramillo Arango, Dean of the
Universidad de los Hemisferios, and therefore, its Legal Representative and
Alejandro Ribadeneira Espinosa, in his capacity as Director General and duly
authorized by a power conferred by the Dean of the University ("IDE").


3. Rokk3r Inc., a for-profit corporation, existing and operating under the laws
of the State of Nevada, United States of America, domiciled at 2121 NW 2nd
Avenue, Suite 203, Miami, Florida (33127), represented by Carlos Escobar in his
capacity as Chief Operating Officer ("Rokk3r").


Which may be called individually the "Party" and collectively the "Parties."


SECOND CLAUSE. - BACKGROUND:


The following paragraph referring to the background of Rokk3r is added to the
Second Clause of the Agreement, as follows:


"3. Rokk3r provides consulting services and related strategies for generating
value through a technological platform. It offers a set of services that is a
hybrid network of human intelligence systems and machine learning that allows
technology companies in early stages and existing companies to develop new
products and companies. The company was formerly known as Eight Dragons Company
and changed its name to Rokk3r Inc. on March 2018. Rokk3r is listed on the stock
exchange in the OTC market under the symbol ROKK. Rokk3r is the process of
absorbing the operations of 10XU and will therefore assume the obligations
derived from the Agreement "



--------------------------------------------------------------------------------


THIRD CLAUSE. - ASSIGNMENT:


For this Amendment, IDE authorizes and expresses its authorization for 10XU to
fully and definitively assign the Agreement to Rokk3r. For its part, Rokk3r
accepts this assignment assuming all the rights and obligations of 10XU under
the Agreement. IDE and Rokk3r release 10XU through the signing of this document
of all its obligations under the Agreement which are assumed by Rokk3r under the
terms of the Agreement and this Amendment No.1.


FOURTH CLAUSE. - NAME OF THE CENTER:


The Parties agree that henceforth the Center for Entrepreneurship and Innovation
will be called "Rokk3r - IDE."


FIFTH CLAUSE. - COMMITMENTS BETWEEN THE PARTIES:


The Parties agree to modify section 3.2 of the Fourth Clause of the Agreement so
that from now on it may read:


"3.2 Keep updated the content of the Center already generated and contributed by
10XU."


SIXTH CLAUSE. - DURATION OF THE AGREEMENT:


The Parties agree to modify the Sixth Clause of the Agreement so that from now
on it may read:


"SIXTH CLAUSE. - DURATION OF THE AGREEMENT:


This Agreement has a duration of five years, extendable indefinitely for periods
of equal duration. The Parties may terminate this Agreement by mutual agreement
or at the request of one of the Parties by means of a written communication
addressed to the other Party where the intention to terminate the Agreement is
announced at least three months in advance of the date of completion of the
initial period or of any of the renewals. "


SEVENTH CLAUSE. - PROPERTY AND INTELLECTUAL RESERVE:


The Parties agree to clarify the third paragraph of Clause Six of the Agreement
so that from now on it may read:


"If an employee of the Center generates a new development, it would be jointly
owned. In this case, neither of the Parties may declare such development as
exclusive property, nor may it patent it or register in its name such inventions
or improvements resulting from this relationship without the participation of
both Parties. Any other development derived from a work of authorship of any of
the Parties, shall remain the property of said Party. "


2

--------------------------------------------------------------------------------


In keeping with the foregoing, the Parties sign this instrument, exchanging
signatures, this November 30, 2018 ("Date of Amendment No. 1").




SDI
 
 
/s/ Diego Alejandro Jaramillo Arango                           

Diego Alejandro Jaramillo Arango
Rector University of the Hemispheres
 
   
SDI
 
 
/s/ Alejandro Ribadeneira Espinosa                                         

Alejandro Ribadeneira Espinosa
General Director IDE
 
ROKK3R
 
 
/s/ Carlos Escobar                                                            

Carlos Escobar
Chief of Operations (COO)
 
 
     
10XU
 
 
/s/ Juan Montoya                                                            

Juan Montoya
Legal Representative
 
   
10XU
 
 
/s/ Lorenzo de
Leo                                                                     

Lorenzo de Leo
President (CEO)
 





3